Citation Nr: 0008578	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  95-09 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for leukemia, claimed both 
on a direct basis and as a residual of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel

INTRODUCTION

The veteran had active service from September 1962 to August 
1967.

By decision of July 1988, the Board of Veterans' Appeals 
(Board) denied service connection for leukemia as a residual 
of Agent Orange.  In December 1989, the veteran attempted to 
reopen the claim of entitlement to service connection for 
leukemia, claiming service connection on a direct basis and 
as a residual of exposure to Agent Orange.  By letter dated 
in March 1990, the RO informed the veteran that consideration 
of his claim of entitlement to service connection for 
leukemia was being deferred pending the promulgation by VA of 
new regulations regarding the adjudication of Agent Orange 
claims.  In May 1994, the RO determined that service 
connection for leukemia was not warranted and it was 
specifically noted that all evidence of record had been 
considered.  The veteran appealed and, because the May 1994 
RO determination appeared to reopen the veteran's claim, the 
Board considered the veteran's appeal on a de novo basis.  By 
decision of March 1998, the Board remanded the case for 
evidentiary development.  The case has now been returned to 
the Board for further appellate consideration.

By rating decision of July 1999, the RO denied service 
connection for post-traumatic stress disorder (PTSD); in a 
November 1999 rating decision, the RO denied service 
connection for diabetes mellitus claimed as a result of 
exposure to herbicides.  The veteran has not, as yet, filed a 
notice of disagreement (NOD) to either the July 1999 or the 
November 1999 rating decisions and those issues are not 
before the Board at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.


2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

3.  The veteran's claim of entitlement to service connection 
for leukemia, on a direct basis or as a result of exposure to 
Agent Orange or other herbicides in service is plausible.

4.  The preponderance of the evidence is against the 
veteran's claim that leukemia, first diagnosed in 1984, is 
related to service or is otherwise the result of exposure to 
Agent Orange or other herbicides in service.


CONCLUSIONS OF LAW

1.  The veteran has presented a well grounded claim of 
entitlement to service connection for leukemia on a direct 
basis, or as a result of exposure to Agent Orange or other 
herbicides in service.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's leukemia was not incurred in or aggravated 
by service, and was not caused by exposure to Agent Orange or 
other herbicides in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service records show that the veteran served in Vietnam for 
approximately two years and six months and that he was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal with two Campaign Stars, the Republic of 
Vietnam Campaign Medal, the Cross of Gallantry with Palm, the 
Marksman Rifle Badge, and the Good Conduct Medal.

The service medical records reveal no evidence of leukemia.  
At the veteran's June 1967 separation examination he reported 
having had several symptoms and illnesses, all of which 
(except weight gain and refractive error) were noted to have 
no sequelae.  The examiner noted no defects or diagnoses.  In 
an August 1967 statement of medical condition, the veteran 
reported that there had been no change in his medical 
condition since his last separation examination.

Post-service medical records from the University of Texas 
M.D. Anderson Cancer Center show that the veteran was seen 
for evaluation in May 1984 after he had reported to the 
emergency room in December 1983 complaining of severe 
suprapubic pain and found to have an elevated white cell 
count.  He was hospitalized and follow-up studies showed a 
persistent elevation of the white blood cell count.  The 
final diagnosis was leukocytosis, rule out chronic 
myelogenous leukemia.  Following a subsequent hospitalization 
in June 1984, the veteran was diagnosed with chronic 
myelogenous leukemia.  Thereafter, the veteran received three 
courses of chemotherapy and interferon treatment.

On examination in July 1987, the veteran was diagnosed with 
Philadelphia-positive chronic myelogenous leukemia, on 
recombinant alpha-interferon therapy daily, in remission.

At his September 1997 hearing before the undersigned member 
of the Board, the veteran submitted a September 1997 
statement from Dr. Kantarjian of the University of Texas M. 
D. Anderson Cancer Center.  The letter was submitted with a 
waiver of RO review pursuant to the provisions of 38 C.F.R. 
§ 20.1304 (c) (1997).  The letter related that Dr. Kantarjian 
had treated the veteran on several occasions for his 
Philadelphia-positive chronic myeloid leukemia.  The veteran 
had been treated with interferon therapy, with a good 
cytogenetic response, and was reported to be off of therapy 
at that time.  Dr. Kantarjian noted that there had been 
increasing evidence that exposure to dioxin caused different 
kinds of malignancies including lymphomas and other 
hematologic malignancies.  He further commented that he was 
not an expert in the association of dioxin with Philadelphia- 
positive chronic myeloid leukemia, but that it was possible 
that the veteran's exposure to the dioxin may have caused his 
Philadelphia-positive chronic myeloid leukemia, and that this 
could only be determined if there was enough evidence from 
the experience with veterans exposed to dioxin that showed a 
statistical increase in the incidence of Philadelphia- 
positive chronic myeloid leukemia with such exposure.  Dr. 
Kantarjian further stated that although it is sometimes 
difficult and takes a long time to prove the evidence, he 
felt that it was "likely that a carcinogen like this may 
have caused a whole variety of malignancies, including 
Philadelphia-positive chronic myeloid leukemia."

At the time of the March 1998 Board remand, the only VA 
examination report of record (dated in July 1987) did not 
provide an opinion as to whether it was as likely as not that 
the veteran's Philadelphia-positive chronic myelogenous 
leukemia was related to service or to claimed inservice 
exposure to Agent Orange.  For this reason, the Board 
remanded the case, in part, to obtain a comprehensive VA 
examination of the veteran for the purpose of determining the 
nature and etiology of the veteran's Philadelphia-positive 
chronic myeloid leukemia.  Appellate review of the claims 
folder also revealed that there were employment records, 
records from the Social Security Administration and pertinent 
treatment records which had not been associated with the 
claims folder.

Voluminous records have been associated with the claims 
folder following the March 1998 Board remand.  Records 
received from the Social Security Administration are largely 
duplicative of records already contained in the veteran's 
claims file.

In May 1999, the veteran's disability retirement records from 
the City of Laredo, Texas were received.  Review of these 
records shows that the veteran applied for disability 
retirement in October 1987 from his job as a police officer 
for the City of Laredo, Texas.  He reported that he had been 
diagnosed with leukemia in 1980 and, following interferon 
treatment, was having significant side effects including 
fatigue, 

nausea and weakness, that interfered with his ability to 
work.  The veteran had been on leave of absence since 
September 1986 due to his leukemia.  A March 1988 
neuropsychological evaluation concluded that the veteran's 
disabilities were severe enough to prevent him from returning 
to work.  The veteran's application for disability retirement 
was approved by the Medical Board of the Texas Municipal 
Retirement System in April 1988, effective November 30, 1987.

Also received were medical records from Heliodoro Boone, M.D.  
The veteran was treated for chronic idiopathic pancreatitis 
and did not receive any treatment for leukemia from Dr. 
Boone.

Additional records were received from the University of Texas 
M.D. Anderson Cancer Center.  The veteran has been followed 
for side effects related to his treatment for leukemia 
including severe fatigue, bone aches and oral ulcers.

The veteran was seen for a VA examination in June 1999.  The 
examiner indicated that she had reviewed the claims folder.  
The veteran was noted to have been diagnosed with leukemia in 
1984.  He underwent chemotherapy and interferon treatment.  
The veteran's leukemia went into remission in July 1987.  
This was followed by a recurrence of symptoms of nausea, 
vomiting, and anorexia which were thought to be a reaction to 
his interferon treatment.  In July 1997, the veteran came out 
of remission and started chemotherapy treatments again.  In 
response to the question posed in the Board remand order, the 
VA examiner indicated the following: "As of now, there is no 
scientific evidence showing chronic myelogenous leukemia with 
positive Philadelphia chromosomes to be caused by Agent 
Orange; however, I am sending a consult to Hematology to ask 
their opinion, and this will be sent to you as soon as 
available."  Thereafter, in an October 1999 addendum, the VA 
examiner indicated that a hematology consult was not 
necessary at that time because there was no scientific 
evidence showing chronic myelogenous leukemia with a positive 
Philadelphia chromosome that could be caused by Agent Orange.


II.  Analysis

The veteran contends that service connection for leukemia is 
warranted because his leukemia is directly related to 
inservice chronic illnesses and symptoms which continued 
after service until he was diagnosed with leukemia in 1984.  
The veteran also asserts that service connection for leukemia 
is warranted because his leukemia is directly related to 
inservice exposure to Agent Orange.

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim, i.e., one which is plausible under the law.  If he has 
not done so, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. § 
5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  
The United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet. App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996).



Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In addition, certain diseases, when manifest to 
a degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d).

Here, the veteran has leukemia, a chronic disorder for which 
the law provides a one-year presumption period for service 
connection; however, the veteran has not asserted, and the 
medical evidence does not show, that leukemia was manifested 
either in service or within the first post-service year under 
the conditions specified in the law.

As to the specific contention that the veteran was exposed to 
Agent Orange, which resulted in his developing leukemia, the 
Board observes that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) (1999) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Notwithstanding the foregoing provisions regarding 
presumptive disabilities which arose out of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, 
Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), 
and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 
105 Stat. 11 (1991), the United States Court of Appeals for 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  

Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-
61 (1997).

The presumption is not the sole method for showing causation.  
However, as noted above, where the issue involves a question 
of medical diagnosis or causation as presented here, medical 
evidence which indicates that the claim is plausible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, supra.

Upon review of the evidentiary record, the Board finds it is 
clear that the veteran served in Vietnam.  However, because 
the veteran does not have one of the diseases listed in the 
above regulation, it appears that the presumption of exposure 
to Agent Orange or other herbicide may be unavailable to him 
in this case.  See McCartt v. West, 12 Vet. App. 164, 168 
(1999), wherein the Court stated that "neither the statutory 
nor the regulatory presumption will satisfy the incurrence 
element of Caluza where the veteran has not developed a 
condition enumerated in either 38 U.S.C. § 1116(a) or 
38 C.F.R. § 3.309(e)."  The Board notes, however, that the 
Adjudication Procedure Manual, M21-1, at Part VI, para. 
7.20b, contains a more liberal interpretation of the 
presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  The 
Court did not expressly invalidate, or even mention, the 
manual provision in McCartt.  

Even applying that more favorable interpretation to the 
appellant's case, which would permit a presumption of 
herbicide exposure in service, it is necessary to determine 
whether the claim is well grounded.  In this regard, the 
Board acknowledges that the caselaw of the Court has 
recognized that "[t]he Court's word parsing in some of its 
medical nexus cases has created an unclear picture for 
ascertaining what degree of certainty is necessary to 
establish a plausible medical nexus."  Hicks v. West, 12 
Vet. App. 86, 90 (1998).  "But the truth of the matter is 
that no template is possible that will apply to the almost 
infinite number of fact situations that can arise.  What is 
speculative in one context might be less so in another."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, 
although the medical nexus evidence in the present case is, 
as will be discussed below, far from unequivocal, the Board 
holds that this claim is well grounded, and will proceed to 
review the case on the merits.

The veteran's leukemia is not listed at 38 C.F.R. § 3.309(e), 
as a disease subject to presumptive service connection from 
Agent Orange exposure.  As such, the veteran is not entitled 
to any presumption that his leukemia is etiologically related 
to exposure to herbicide agents used in Vietnam.

As previously indicated however, the veteran could also 
prevail on his claim, without the benefit of a presumption, 
were he to submit competent evidence which traces causation 
of his claimed disability to Agent Orange or other herbicide 
exposure in service.

The Board notes that it may consider only independent medical 
evidence to support its findings, and must cite to competent 
evidence of record to support its conclusions.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Clearly, this matter 
involves a medical question, and the Board is not permitted 
to draw inferences as to medical causation or etiology 
without a solid foundation in the record.  See Colvin, supra.  
The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another.  See Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Therefore, the 
Board must discuss the medical evidence in the record which 
leads to the decision in this case.

There are two medical opinions at issue in this case.  The 
first is the opinion of the veteran's private physician, Dr. 
Kantarjian, who stated in September 1997 his belief that it 
was likely a carcinogen like the veteran's exposure to Agent 
Orange or dioxin in service had caused a whole variety of 
malignancies, including Philadelphia-positive chronic myeloid 
leukemia.  Of particular note with regard to Dr. Kantarjian's 
opinion is that he specifically indicated he was not an 
expert in the association of dioxin exposure to the 
development of Philadelphia-positive chronic myeloid 
leukemia.  He emphasized that a link could only be 
established by studies showing an increased incidence in 
individuals with a history of exposure.

The second medical opinion at issue is that provided by the 
VA physician in June 1999 and restated in the October 1999 
addendum to the VA report of examination.  In sum, the VA 
examiner noted that there was no scientific evidence which 
showed a relationship between Agent Orange and the 
development of chronic myelogenous leukemia with a positive 
Philadelphia chromosome.

In this instance, the Board finds the opinion of the VA 
physician to be of the greatest probative value, based on her 
medical specialty and due to the absence of scientific 
evidence showing otherwise.  Moreover, Dr. Kantarjian 
acknowledged in his opinion that he was not an expert in this 
field.  It appears from a review of his opinion that it was 
based on general knowledge regarding the development of 
malignancies and past exposure to dioxin or Agent Orange; 
there was no evidence to suggest that the particular type of 
leukemia diagnosed in the veteran had any established 
relationship to herbicide exposure.   Against this 
background, the Board is persuaded by the medical opinion of 
the VA examiner.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases).  Following careful and complete review of the 
claims folder and the pertinent medical opinions contained 
therein, the Board finds that the weight of the evidence is 
against the veteran's claim.  On balance, there is no 
convincing evidence in the medical opinions of record that 
the veteran's leukemia is directly attributable to exposure 
to Agent Orange.  As such, the appeal is denied.


ORDER

Entitlement to service connection for leukemia, on a direct 
basis or as secondary to Agent Orange exposure, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


